36 So.3d 184 (2010)
Yves NAZIEN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2966.
District Court of Appeal of Florida, Third District.
June 9, 2010.
Rehearing Denied June 29, 2010.
Joseph P. George, Jr., Criminal Conflict and Civil Regional Counsel, Third Region of Florida, and Dan Hallenberg, Executive Assistant Regional Counsel, for appellant.
Bill McCollum, Attorney General, and Forrest L. Andrews, Jr., Assistant Attorney General, for appellee.
Before GERSTEN, SHEPHERD, and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. See State v. Williams, 967 So.2d 941 (Fla. 1st DCA 2007) (holding that the odor of burnt marijuana emanating *185 from a vehicle constitutes probable cause to search the occupants of the vehicle); State v. T.P., 835 So.2d 1277, 1278 (Fla. 4th DCA 2003) (holding that the smell of burnt marijuana alone provided probable cause to search the defendant's car for contraband).